DETAILED ACTION
Claim Status
The Amendment filed on 05/09/2022 has been entered. Claims 3 and 7 have been canceled. Claims 1-2, 4-6, 8-11 and 13-21 are pending in the application.
Applicant’s amendment overcomes the 112(b) rejection to claims 3-
Applicant’s amendments to independent claims 1, 10 and 15 overcomes the Double Patenting rejections to claims 1-2, 4-6, 8-11 and 13-21.

Allowable Subject Matter
Claims 1-2, 4-6, 8-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lenke (US 20200110572 A1) teaches managing a mute and unmute feature on a device which is used to communicate data in a communication conference. The classifier can be trained to determine whether first, the audio is speech and second, whether the audio is intended for a conference call or a video communication session.
Shaw (US 20050288930 A1) teaches users with unique manners of speech, regional accents, dialects, foreign accents, speech impediments or the like have faced difficulty in voice recognition. It is desirable to “train” a voice recognition system to recognize different speech patterns and sounds. An enrollment process may be used to establish a unique user profile. For example, the user inputs enrollment data which may include reading a predetermined passage into the input of the system to train the system to recognize the user's voice.
Weisman (US 20040047461 A1) teaches during a conference, the current speaker can designate a participant as the speaker, and to pass such designation to subsequent participants. As the current speaker is voluntarily yielding to another participant he has selected, the outgoing speaker may customarily say, “And with that, I pass to WizKid,” or some similar statement.
Anderson (US 20140247319 A1) teaches audio signals from conference participants are categorized as representing either intentional participant sound or unintentional participant sound using contextual factors. Such contextual factors may include language/word detection, sound volume, sound repetitiveness, sound duration, sound history/participation level, participant location, comparison results to determine the current active speaker, etc.
However, the prior art of record fail to explicitly teach each and every limitation recited in the amended independent claims 1, 10 and 15, especially “identifying a participant audio profile, from the audio profiles that corresponds to a participant of the number of participants, upon detecting the conference content comprises a spoken name and, following the spoken name, hearing conference content comprising speech from the participant; determining whether the audio portion comprises human speech that is extraneous to the conference content comprises speech from the participant that matches the participant audio profile associated with extraneous speech;”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455